Citation Nr: 9905696	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-39 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until 
February 1973.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1996 from the Chicago, Illinois Regional 
Office (RO) which denied a permanent and total disability 
rating for pension purposes.


This case was remanded by the Board in March 1998.  As 
discussed below, the RO was unable to further develop the 
record due to the veteran's failure to respond to all 
requests.  The case has been returned to the Board and is 
once again before the signatory Member for appropriate 
disposition.


FINDINGS OF FACT

1.  The veteran has submitted a claim for pension benefits 
contending that nonservice connected psychiatric, pancreatic 
and gastrointestinal disorders have rendered him incapable of 
obtaining employment.

2.  Current VA psychiatric and gastrointestinal examinations 
are necessary to determine entitlement to pension benefits in 
this case.

3.  The veteran has failed to report for scheduled VA 
examinations, or respond to a request for information 
relating to current treatment from any of his medical 
providers.

4 . The evidence of record is inadequate and insufficient for 
rating the veteran's claimed disabilities and for determining 
whether he is permanently and totally disabled or is 
unemployable by reason of permanent disability, with 
consideration of his age and occupational experience.


CONCLUSION OF LAW

Entitlement to a permanent and total disability rating for 
pension purposes is not warranted.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.301, 3.321, 
3.340, 3.342, 3.655, 4.15, 4.16, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the veteran has no service-connected 
disorders but has nonservice-connected disabilities of 
pancreatis, major depression and ulcer, currently evaluated 
as 30 percent, 10 percent and zero percent, respectively.  
There is extensive medical evidence of record dated prior to 
the veteran's current claim indicating that he also has 
several other complaints and disorders, including hepatitis.

The veteran submitted his claim for pension benefits in June 
1996.  He indicated that he was unable to work due to an 
ulcer, pancreatitis and depression and stress.  He 
subsequently noted in correspondence dated in April 1997 that 
he was being treated for hepatitis.  Pursuant to Board remand 
of March 1998, he was scheduled for VA psychiatric and 
gastroenterology examinations and any other specialized 
medical evaluations as indicated in July 1998, but failed to 
report.  No explanation was given for his failure to appear.

Prior to his claim for non-service connected pension benefits 
received in June 1996, extensive private inpatient and 
outpatient records dated between 1993 and 1995 show treatment 
for a number of disorders, including hepatitis, a history of 
duodenal ulcer, lumbar spine disability, and liver disease 
and/or cirrhosis.  He was shown to have primarily been 
treated for acute pancreatitis and was reported to be heavy 
drinker. 

The appellant was afforded VA psychiatric and intestinal 
examinations in March 1996 pursuant to claims for service 
connection where it was determined that he had chronic 
pancreatitis which was better since he had stopped his drug 
and alcohol abuse.  A diagnosis of major depression secondary 
to alcohol and cocaine dependency and abuse was rendered 
following VA psychiatric evaluation. 

All of this information was considered by the Board in March 
1998 when the veteran's claim was remanded to the RO.  At 
that time, it was determined that additional development of 
the evidence was required, including VA examinations to 
evaluate the current status of his multiple disorders.  The 
appellant was also requested to provide the names and 
addresses and authorization for release of records of all VA 
and non VA health care providers who had treated him for any 
disability in recent years.

Following the Board's March 1998 remand, the RO sent the 
veteran a request for additional clinical information in 
March 1998.  The veteran did not reply to this written 
request, and, as noted previously, did not appear for VA 
examinations in July 1998.  There is no indication in the 
record that he did not receive notification of the VA 
examinations or the correspondence sent to him as no address 
change is evident.  There is no explanation of record as to 
why he did not respond in either instance.

Received in April 1998 was a VA outpatient record dated in 
November 1997 indicating that the appellant sought treatment 
for abdominal pain.  His disabilities at that time were noted 
to be chronic stable pancreatis, and hepatitis with normal 
liver function studies.  A VA outpatient clinic note of 
September 1997 was subsequently received indicating that the 
appellant was advised on refilling his medication.

Under the applicable laws and regulations, pension is payable 
to a veteran of a period of war, who is permanently and 
totally disabled from disability not the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1521; 38 C.F.R. §§ 3.301, 
3.342.  Permanent and total disability may be shown in one of 
two ways: (1) The veteran must either be unemployable due to 
total disability, or (2) if not unemployable, he must suffer 
from a lifetime disability which would render it impossible 
for the average person to follow a substantially gainful 
occupation.  Brown v. Derwinski, 2 Vet. App. 444 (1992).

Objective measures of permanent and total disability may also 
be derived from evaluating the veteran's disabilities under 
the various Diagnostic Codes in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 4.15, and Part 4.  Total disability ratings for 
pension may be assigned even though the schedular evaluations 
are less than total: provided that if there is only one such 
disability, it shall be rated at 60 percent or more, and 
that, if there are two or more disabilities, at least one 
shall be rated at 40 percent or more, with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 3.340(a)(2), Part 4, including 
§§ 4.16, 4.17.

A veteran who fails to meet the above percentage requirements 
may still be granted a permanent and total rating if his 
permanent disabilities render him unable to obtain or 
maintain substantially gainful employment consistent with his 
age, occupation, and educational background.  38 C.F.R. §§ 
3.321(b)(2), 3.340(b).  See also Talley v. Derwinski, 2 Vet. 
App. 282 (1992).

The Board notes that prior to applying the above laws and 
regulations it is necessary for the results of a current VA 
examination of the veteran to be of record in order to assess 
the current degree of disability.  In this regard, the Board 
finds that the duty to assist the appellant was been fully 
complied with to the extent feasible.  However, the duty to 
assist is not a one way street.  See Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The veteran must take some responsibility in helping 
to develop his claim.  As well, the United States Court of 
Veterans Appeals (Court) has held that, "In the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file disclosed other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In addition to the above, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim), a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655.


There is insufficient evidence to evaluate the veteran's 
current disability so as to establish entitlement to the 
benefits sought.  As the veteran has failed to report for VA 
examination and has not provided any other clinical evidence 
in this regard, the Board does not have adequate information 
to properly evaluate the claim and resolve the issue.  The 
Court has also held that in a case where the law is 
dispositive of the claim, the claim must be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the veteran's claim for a 
permanent and total disability rating for nonservice-
connected pension purposes must be denied..


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


